Citation Nr: 0528877	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  04-11 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1956 to July 1958 
and from May 1964 to May 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which increased the disability rating for PTSD 
from 30 percent to 50 percent, effective March 10, 2003.  

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran stated in June 2004 that his PTSD has worsened.  
His last VA examination was in April 2003.  As it has been 
over two years since his last VA psychiatric examination, a 
remand is warranted for a VA examination in order to assess 
the current severity of his service-connected PTSD.  
38 C.F.R. § 3.159 (c)(4)(2005).  As the case must be remanded 
for the foregoing reason, any recent VA treatment records 
should also be obtained.

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain the 
veteran's treatment records for PTSD from 
the Albuquerque VA treatment facility, dated 
since February 2004.

2.  Thereafter, schedule the veteran for a 
VA psychiatric examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report that 
the claims file was reviewed.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should identify what symptoms, 
if any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected PTSD.  
The examiner must conduct a detailed mental 
status examination and address his or her 
findings in the context of the veteran's 
work history.  The examiner should assign a 
Global Assessment of Functioning (GAF) score 
for the veteran's PTSD consistent with the 
American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score.  If it is not 
possible to assign a GAF score on the basis 
of the veteran's PTSD alone, the examiner is 
asked to so state.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

3.  Finally, readjudicate the veteran's 
claim, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained as a result 
of this remand.  If the decision with respect 
to the claim remains adverse to the veteran, 
he and his representative should be furnished 
a supplemental statement of the case and 
afforded an appropriate period of time within 
which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 

 
 
 
 

